PER CURIAM.
Affirmed. See First Mortgage Investors v. Boulevard Nat’l Bank, 327 So.2d 830 (Fla. 3d DCA 1976); United Bonding Ins. Co. v. Dura-Stress, Inc., 243 So.2d 244 (Fla. 2d DCA 1971); Fla.R.Civ.P. 1.510(e); see also Carter v. Cessna Finance Corp., 498 So.2d 1319, 1321 (Fla. 4th DCA 1986) (“A factual basis for the affiant’s knowl*714edge need not be set out where the affiant is shown to be in a position where he would necessarily possess the knowledge.”); cf. Montejo Inv., N.V. v. Green Cos., Inc., 471 So.2d 158, 159 (Fla. 3d DCA 1985) (corporate vice-president's affidavit concerning money due and owing for overpayment of security deposit defective where affiant states that “to the best of his knowledge and belief the facts alleged in the above motion are true and accurate” and does not set forth basis of his knowledge).